February 28, 1996     [NOT FOR PUBLICATION]

                  UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT

                                                                                                

No. 95-1642

              ASOCIACI N DE MAESTROS DE PUERTO RICO,

                           Petitioner,

                                v.

                 NATIONAL LABOR RELATIONS BOARD,

                           Respondent.

                                                                                                

No. 95-1740
                 NATIONAL LABOR RELATIONS BOARD,

                           Petitioner,

                                v.

          ASOCIACI N HOSPITAL DEL MAESTRO, INC., ET AL.,

                           Respondent.

                                                                                                

       ON PETITIONS FOR REVIEW AND ENFORCEMENT OF AN ORDER

              OF THE NATIONAL LABOR RELATIONS BOARD

                                                                                                

                              Before

                      Selya, Cyr and Boudin,

                         Circuit Judges.                                                 

                                                                                                

   Zaida Prieto Rivera, with whom Cancio, Nadal, Rivera & Diaz was                                                                        
on brief for Asociacion de Maestros de Puerto Rico.
   Fred L. Cornnell, with whom Frederick L. Feinstein, General                                                               
Counsel, Linda Sher, Associate General Counsel, and Aileen A.                                                                     
Armstrong, Deputy Associate General Counsel, were on brief for NLRB.                 

                                                                                                

                                                                                                

                                2

          Per  Curiam.   Asociaci n  de Maestros  de Puerto  Rico                    Per  Curiam.                               

("AMPR") petitions for review of a National Labor Relations Board

order  which determined  that  AMPR and  Asociaci n Hospital  del

Maestro, Inc. ("the Hospital")  constitute one employer under the

so-called "single employer" doctrine.   See Penntech Papers, Inc.                                                                           

v. NLRB, 706 F.2d 18, 25 (1st Cir.), cert.  denied, 464 U.S. 892                                                              

(1983).    In the  companion case,  the National  Labor Relations

Board applies for enforcement.

          As the record discloses substantial evidentiary support

for  the "single employer" finding; see 29 U.S.C.   152(2) (Supp.                                                 

1995);  Penntech Papers, Inc., 706 F.2d at 22-25, and the Board's                                       

subsidiary findings  are not  challenged,1 we uphold  the "single

employer" ruling, dismiss the petition for review in No. 95-1642,

and direct enforcement of the Board's order. 

          SO ORDERED.  See Loc. R. 27.1 (1st Cir.).                    SO ORDERED                                    

                                                  

     1We  note, nonetheless, that  whether the  "single employer"
label  fits may well depend in some  measure on the nature of the
underlying unfair labor practice claim.  In the present case, the
dispute concerned whether financial information about one company
should  be  disclosed in  connection  with collective  bargaining
between  the other company and its union.   We have little diffi-
culty in  concluding that  the relationship between  these compa-
nies,  viewed  in  light of  this  unfair  labor practice  claim,
afforded  ample  basis for  the Board  order.   Whether  the same
result should obtain in  the context of a different  unfair labor
practice claim need not be decided.

                                3